Exhibit 10.3

CONFIRMATION, RATIFICATION AND AMENDMENT OF ANCILLARY LOAN DOCUMENTS

This Confirmation, Ratification and Amendment of Ancillary Loan Documents (this
“Agreement”) is made as of the 8th day of April, 2016, by and among:

SEARS HOLDINGS CORPORATION, a corporation organized under the laws of the State
of Delaware (“Holdings”);

SEARS ROEBUCK ACCEPTANCE CORP., a corporation organized under the laws of the
State of Delaware, and KMART CORPORATION, a corporation organized under the laws
of the State of Michigan (individually, a “Borrower”, and collectively, the
“Borrowers”);

THE SUBSIDIARY GUARANTORS PARTY HERETO (individually, a “Subsidiary Guarantor”,
and collectively, the “Subsidiary Guarantors”); and

BANK OF AMERICA, N.A., a national banking association, as administrative agent
(in such capacity, the “Agent”) for its own benefit and the benefit of the other
Credit Parties (as defined in the Amended Credit Agreement referred to below);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H

WHEREAS, the Agent, Holdings, the Borrowers and the lenders party thereto, among
others, are party to a certain Third Amended and Restated Credit Agreement dated
as of July 21, 2015 (as amended and in effect immediately prior to the date
hereof, the “Existing Credit Agreement”); and

WHEREAS, the applicable Loan Parties, and the other parties thereto executed and
delivered to the Agent, for the benefit of the Credit Parties, among other
documents, instruments and agreements, the documents, instruments and agreements
set forth on Schedule I hereto (as amended and in effect, the “Ancillary Loan
Documents”); and

WHEREAS, the Agent, Holdings and the Borrowers have agreed to amend the Existing
Credit Agreement pursuant to that certain First Amendment to Third Amended and
Restated Credit Agreement of even date herewith (the “Amendment”; and the
Existing Credit Agreement, as amended by the Amendment and as subsequently
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Amended Credit Agreement”); and

WHEREAS, in connection with the execution and delivery of the Amendment, the
Loan Parties and the Agent desire to enter into this Agreement to set forth
their respective understanding with respect to the continued effectiveness of
the Ancillary Loan Documents.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, it is hereby agreed by and among the Loan Parties and the Agent,
for the benefit of the Lenders and the other Credit Parties, as follows:

1. Definitions. Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning set forth in the Amended Credit Agreement. In
addition, as used herein, the following terms shall have the following meanings:

2. Amendments to Guarantee and Collateral Agreement.

(a) The definition of “Borrower Obligations” in Section 1.1 of the Guarantee and
Collateral Agreement is hereby amended by deleting each reference to the phrase
“the Term Loan,” therefrom and substituting in its stead the phrase “the Term
Loan, the 2016 Term Loan,”.

(b) Section 6.4 of the Guarantee and Collateral Agreement is hereby amended by
deleting each reference to the phrase “all Advances and the Term Loan” from
clauses Seventh and Eighth thereof and substituting in its stead the phrase “all
Advances, the Term Loan and the 2016 Term Loan”.

3. General Amendments to Ancillary Loan Documents.

(a) For the avoidance of doubt, any and all references in any Ancillary Loan
Documents to the “Credit Agreement” shall hereafter be deemed to mean and refer
to the Amended Credit Agreement, as the same may be further amended, restated,
supplemented, or otherwise modified from time to time.

(b) Any and all references in any Ancillary Loan Documents to General Electric
Capital Corporation or CF Lending, LLC as a Co-Collateral Agent are hereby
deleted in their entirety. For the avoidance of doubt, Bank of America, N.A. and
Wells Fargo Bank, National Association are the only Co-Collateral Agents as of
the date hereof.

4. Confirmation and Ratification of Ancillary Loan Documents. Each of the Loan
Parties hereby ratifies and confirms all of the terms and conditions of, and all
of the warranties and representations set forth in, each of the Ancillary Loan
Documents to which it is a party, and each of the Loan Parties acknowledges and
agrees that each of the Ancillary Loan Documents, as amended by this Agreement,
remains in full force and effect.

5. Miscellaneous.

(a) This Agreement may be executed in multiple counterparts, each of which shall
constitute original, and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) This Agreement expresses the entire understanding of the parties with
respect to the matters set forth herein. No prior discussions or negotiations
shall limit, modify, or otherwise affect the provisions hereof.

(c) Any determination that any provision of this Agreement or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

(d) The Loan Parties, at the Loan Parties’ expense, shall execute such
additional documents and undertake such additional actions as the Agent may
reasonably request as a result of the Amendment in order to more fully confirm,
vest and perfect the Agent’s security interests, mortgages and liens in the
collateral which is the subject of the Ancillary Loan Documents.

(e) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to conflicts of laws principles
thereof but including Section 5-1401 and Section 5-1402 of the New York General
Obligations Law.

(f) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE AGENT, THE CO-COLLATERAL AGENTS OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
first set forth above.

 

LOAN PARTIES:    

SEARS ROEBUCK ACCEPTANCE CORP.

    By:   /s/ Karen M. Smathers      

 

    Name:   Karen M. Smathers     Title:   President    

KMART CORPORATION

    By:   /s/ Robert A. Riecker      

 

    Name:   Robert A. Riecker     Title:   Vice President, Controller and Chief
Accounting Officer    

SEARS HOUSINGS CORPORATION

    By:   /s/ Robert A. Schriesheim      

 

    Name:   Robert A. Schriesheim     Title:   Executive Vice President and
Chief Financial Officer    

A&E FACTORY SERVICE, LLC

   

A&E HOME DELIVERY, LLC

   

A&E LAWN & GARDEN, LLC

   

A&E SIGNATURE SERVICE, LLC

   

CALIFORNIA BUILDER APPLIANCES, INC.

   

FLORIDA BUILDER APPLIANCES, INC.

   

PRIVATE BRANDS, LTD.

   

SEARS BRANDS MANAGEMENT CORPORATION

   

SEARS HOME IMPROVEMENT PRODUCTS, INC.

   

SEARS PROTECTION COMPANY

   

SEARS PROTECTION COMPANY (FLORIDA), L.L.C.

   

SEARS, ROEBUCK DE PUERTO RICO, INC.

   

SOE, INC.

   

STARWEST, LLC

    By:   /s/ Lawrence J. Meerschaert      

 

    Name:   Lawrence J. Meerschaert     Title:   Vice President

 

[Signature Page to Confirmation, Ratification and Amendment of Ancillary Loan
Documents]



--------------------------------------------------------------------------------

KLC, INC. By:   /s/ Lawrence J. Meerschaert  

 

Name:   Lawrence J. Meerschaert Title:   Vice President and Secretary KMART
HOLDING CORPORATION KMART OF MICHIGAN, INC. KMART OPERATIONS LLC SEARS
OPERATIONS LLC SEARS, ROEBUCK AND CO. By:   /s/ Lawrence J. Meerschaert  

 

Name:   Lawrence J. Meerschaert Title:   Vice President, Tax, Assistant
Treasurer and Secretary KMART OF WASHINGTON LLC KMART STORES OF ILLINOIS LLC
KMART STORES OF TEXAS LLC MYGOFER LLC By:   Kmart Corporation, its Sole Member
By:   /s/ Lawrence J. Meerschaert  

 

Name:   Lawrence J. Meerschaert Title:   Vice President, Tax, Assistant
Treasurer and Secretary KMART.COM LLC By:   BlueLight.com, Inc., its Sole Member
By:   /s/ Lawrence J. Meerschaert  

 

Name:   Lawrence J. Meerschaert Title:   Vice President SEARS HOLDINGS
MANAGEMENT CORPORATION By:   /s/ Lawrence J. Meerschaert  

 

Name:   Lawrence J. Meerschaert Title:   Vice President, Tax and Assistant
Treasurer

 

[Signature Page to Confirmation, Ratification and Amendment of Ancillary Loan
Documents]



--------------------------------------------------------------------------------

AGENT:    

BANK OF AMERICA, N.A.

    By:   /s/ Brian P. Lindblom      

 

    Name:   Brian P. Lindblom     Title:   Vice President

 

[Signature Page to Confirmation, Ratification and Amendment of Ancillary Loan
Documents]



--------------------------------------------------------------------------------

SCHEDULE I

Ancillary Loan Documents

1. Deposit Account Control Agreement dated as of June 17, 2009, by and among
Sears, Roebuck and Co., the Control Co-Collateral Agent and Bank of America,
N.A., as amended by that certain Amendment No. 1 to Deposit Account Control
Agreement dated as of August 28, 2015, by and among Sears, Roebuck and Co.,
Kmart Corporation, the Control Co-Collateral Agent and Bank of America, N.A.

2. Collateral Access Agreement, dated as of May 21, 2009 (as amended, restated,
supplemented or otherwise modified and in effect from time to time), by SRC Real
Estate (TX), LP in favor of the Co-Collateral Agents, with respect to certain
Leased Premises described therein

3. Collateral Access Agreement, dated as of May 21, 2009 (as amended, restated,
supplemented or otherwise modified and in effect from time to time), by SRC O.P.
Corporation in favor of the Co-Collateral Agents, with respect to certain Leased
Premises described therein

4. Collateral Access Agreement, dated as of May 21, 2009 (as amended, restated,
supplemented or otherwise modified and in effect from time to time), by SRC
Facilities Statutory Trust No. 2003-A in favor of the Co-Collateral Agents, with
respect to certain Leased Premises described therein

5. Collateral Access Agreement, dated as of July 15, 2009 (as amended, restated,
supplemented or otherwise modified and in effect from time to time), by Innovel
Solutions, Inc. (f/k/a Sears Logistics Services, Inc. (f/k/a Terminal Freight
Handling Company)), a Delaware corporation (“Sears Logistics”), with respect to
certain real properties on which Sears Logistics provides certain logistics
services and as to which Sears Logistics is the owner

6. Collateral Access Agreement, dated on or about July 15, 2009 (as amended,
restated, supplemented or otherwise modified and in effect from time to time),
by Sears Logistics, with respect to certain real properties on which Sears
Logistics provides certain logistics services and which Sears Logistics has
leased from third party lessors

7. Collateral Access Agreement dated as of June 29, 2009 by MZIRP, Inc., with
respect to the premises located at 31381 Pond Road, Delano (McFarland),
California

8. Warehouse Waiver dated as of June 24, 2009 by Dart Warehouse Corporation,
with respect to the premises located at 1835 Ferry Road, Naperville, Illinois

9. Warehouse Waiver dated as of June 24, 2009 by Dart Warehouse Corporation,
with respect to the premises located at 5691 East Philadelphia Street, Suite
100, Ontario, California

10. Bailee Waiver Agreement dated as of July 29, 2009, by and among Maersk
Customs Service, Inc., the Agent, Kmart Corporation and Sears, Roebuck and Co.,
and acknowledged by Sears Logistics Services, Inc.



--------------------------------------------------------------------------------

11. Collateral Agreement dated as of July 29, 2009, by and among UPS Supply
Chain Solutions, Inc., Kmart Corporation, Sears, Roebuck and Co. and the Control
Co-Collateral Agent

12. Letter agreement with respect to certain Related Intellectual Property,
dated as of May 21, 2009 (as amended, restated, supplemented or otherwise
modified and in effect from time to time), by KCD IP, LLC in favor of the
Co-Collateral Agents and acknowledged by the Loan Parties

13. Letter agreement with respect to certain Related Intellectual Property,
dated as of May 21, 2009 (as amended, restated, supplemented or otherwise
modified and in effect from time to time), by Sears Brands, L.L.C. in favor of
the Co-Collateral Agents, with the consent of Sears Brands Business Unit
Corporation, and acknowledged by the Loan Parties

14. Intercreditor Agreement dated as of October 12, 2010, by and among the
Co-Collateral Agents, as ABL Agents, and Wells Fargo Bank, National Association,
as Second Lien Agent, and acknowledged by the Loan Parties

15. Third Amended and Restated Guarantee and Collateral Agreement dated as of
July 21, 2015, by and among the Loan Parties, the Agent and the Co-Collateral
Agents

16. Collateral Access Agreement dated as of July 21, 2015 (as amended, restated,
supplemented or otherwise modified and in effect from time to time) by Seritage
SRC Finance LLC and Seritage KMT Finance LLC, with respect to certain Leased
Premises described therein

17. Letter Agreement dated as of July 21, 2015, by the Loan Parties in favor of
the Co-Collateral Agents with respect to the Intercompany Agreements referred to
therein